DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2022 has been entered.
 
Response to Amendment
The response filed 18 September 2022 has been entered. Claims 1-25 remain pending in the application.

Response to Arguments
Applicant's arguments filed 18 November 2022 have been fully considered but they are not persuasive.
Applicant first argues that there is a long-felt, unmet need for a stopcock with a side stem smaller than the other stems.  This argument is not persuasive.  A stopcock with one of the stems shorter than the other stems is a widely known feature throughout the art.  Mansour (9,375,561) in FIG. 1B shows the top portion of the body 60 creates a stem shorter than the others and attached to access port 16; Nelson (9,775,981) in FIG. 4A shows the third port 40 is shorter than the other ports 20/30; McCoy (8,833,394) in FIG. 7, 8 shows male portion 21 is shorter than ports 24 and 27; and Gleason (6,287,265) in FIG. 6 shows port 66 is shorter than elements 22 and 26.  The aforementioned patents are merely a small sample size of stopcocks with a single stem shorter than the other stems of the stopcock.  Therefore, there cannot be an unmet need, when it is such a well-known design characteristic to shorten one of the stems.  Accordingly, applicant’s argument is not persuasive.
Applicant argues that the secondary consideration of commercial success in and of itself renders the rejection improper.  Applicant does not provide the necessary nexus between the objective evidence and the merits of the claimed invention.  Applicant merely asserts that the Product sold more than the previous stopcock.  Applicant has not provided any nexus between the commercial success and the Product.  There are a number of factors that can contribute to commercial success of a product that have nothing to do with the efficacy of the product (marketing, advertisement, removal of older/comparable products).  There being no direct nexus between the need for the product and the commercial success of the product, this argument is not persuasive.

Claim Objections
Claim 21 is objected to because of the following informalities: the end of the claim is silent as to what claim the stopcocks are introduced in.  For purposed of examination, Claim 21 is being interpreted as follows “The method of claim 15, further comprising:
ganging together a plurality of the four-way medical stopcocks of claim 15.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10-13, 15, 17-20, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Fink (US 4219021) in view of Kitani et al (US 7963951).
Regarding Claim 1 as best understood, Fink discloses (Figs 1-10) a cock (10 or 10’; for simplicity the reference numbers for cock 10 will be employed wherever possible herein) with a body (12) defining a cock barrel (at 14) and comprising: 
a first stem (26) having a first port (at 32),
a second stem (30) having a second port (at 40), and
a side stem (28) having a side port (at 36); and
a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein: the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and
the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1)”.
Fink also discloses a valve (36) attached to the side stem (28). See also Fig 8. Fink further teaches that an alternate type of valve (82/84; Figs 9-10, feature 86 is at least read as controlling fluid flow) may be inserted (at 92) into the side stem (76) of the cock (10’).
Fink does not teach a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art.  For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48.
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of 1/4 inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the side stem must be 1/4 inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.  As stated above in the response to arguments, Mansour (9,375,561) in FIG. 1B shows the top portion of the body 60 creates a stem shorter than the others and attached to access port 16; Nelson (9,775,981) in FIG. 4A shows the third port 40 is shorter than the other ports 20/30; McCoy (8,833,394) in FIG. 7, 8 shows male portion 21 is shorter than ports 24 and 27; and Gleason (6,287,265) in FIG. 6 shows port 66 is shorter than elements 22 and 26.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, Il 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.
Note that Fink depicts a side stem that is approximately the same length as its other stems, while Kitani depicts a side stem that is approximately half the length of its other stems.

Regarding Claim 3, Fink as modified does not disclose a particular distance between the cock and stem. However, the dead volume discussed above is simply a function of this distance. Therefore, this distance is merely a matter of design choice in the same way that the resulting internal volume is a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005 in, such that medicine is delivered in a safe and efficient manner as discussed above.
Note, too, that any small distance is broadly read as “approximately” 0.005 in (as is disclosed in the specification), as there is no recitation - or any indicator - of how accurate such an approximation must be.

Regarding Claim 22, Fink does not explicitly teach a particular volume.
However, as noted above the internal volume, also known as “dead volume’, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml, such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml (as is disclosed in the specification), as there is no recitation of how accurate such an approximation must be.

Regarding Claim 5, Fink teaches (Figs 1-10) a cock (10 or 10’) with a body (12) defining a cock barrel (at 14) and comprising:
a first stem (26) having a first port (at 32),
a second stem (30) having a second port (at 40), and
a side stem (28) having a side port (at 36); and
a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein:
the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1), and a male Luer lock (88, when valve 82/84 is installed) having a Luer lock stem (92); wherein the Luer lock stem (92) is disposed within the side stem (76)”.
Fink does not disclose a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art. For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48.
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of 1/4 inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.

Furthermore, absent a teaching as to criticality that the side stem must be 1/4 inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which as discussed above (see “Response to Arguments”) is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.  As stated above in the response to arguments, Mansour (9,375,561) in FIG. 1B shows the top portion of the body 60 creates a stem shorter than the others and attached to access port 16; Nelson (9,775,981) in FIG. 4A shows the third port 40 is shorter than the other ports 20/30; McCoy (8,833,394) in FIG. 7, 8 shows male portion 21 is shorter than ports 24 and 27; and Gleason (6,287,265) in FIG. 6 shows port 66 is shorter than elements 22 and 26.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, Il 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.

Note that Fink depicts a side stem that is approximately the same length as the other stems, while Kitani depicts a side stem that is approximately half the length of the other stems.

Regarding Claim 6, Fink as modified does not teach a particular distance between the cock and stem. However, the volume discussed above is simply a function of this distance. Therefore, this distance is merely a matter of design choice in the same way that the resulting internal volume is a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints as discussed above.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005 in, such that medicine is delivered in a safe and efficient manner as discussed above.
Note, too, that any small distance is broadly read as “approximately” 0.005 in (as is disclosed in the specification), as there is no recitation - or any indicator - of how accurate such an approximation must be.

Regarding Claim 23, Fink does not explicitly disclose a particular volume.
However, as noted above the internal volume, also known as “dead volume’, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml , such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml (as is disclosed in the specification), as there is no recitation of how accurate such an approximation must be.

Regarding Claims 8 and 10-12, Fink discloses (Figs 1-10) a cock (10 or 10’) with a body (12) defining a cock barrel (at 14) and comprising:
a first stem (26) having a first port (at 32),
a second stem (30) having a second port (at 40) ,and
a side stem (28) having a side port (at 36); and
a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein:
the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1).
Fink also discloses a valve (86) attached to the side stem (28). Fink further discloses that an alternate type of valve (82/84; Figs 9-10, feature 86 is at least read as controlling fluid flow) may be inserted (at stem 92) into the side stem (76) of the cock (10’) using a Luer-Lok (88).
Fink does not disclose a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art.  For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48.
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of 1/4 inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the side stem must be 1/4 inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which as discussed above (see “Response to Arguments”) is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.  As stated above in the response to arguments, Mansour (9,375,561) in FIG. 1B shows the top portion of the body 60 creates a stem shorter than the others and attached to access port 16; Nelson (9,775,981) in FIG. 4A shows the third port 40 is shorter than the other ports 20/30; McCoy (8,833,394) in FIG. 7, 8 shows male portion 21 is shorter than ports 24 and 27; and Gleason (6,287,265) in FIG. 6 shows port 66 is shorter than elements 22 and 26.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, Il 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.
Note that Fink depicts a side stem that is approximately the same length as the other stems, while Kitani depicts a side stem that is approximately half the length of the other stems.

Regarding claim 10, Fink discloses the fluid transfer device is needless (embodiment of FIG. 9-10).
Regarding claim 12, Fink discloses the fluid transport device is a male Luer lock (88) (embodiment of FIG. 9-10).

Regarding Claims 11 and 13, Fink does not explicitly disclose a particular volume.
However, as noted above the internal volume, also known as “dead volume’, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml, such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml (as is disclosed in the specification) as there is no recitation of how accurate such an approximation must be.

Regarding Claim 24, Fink as modified does not disclose a particular distance between the cock and stem.
However, this distance is merely a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints as discussed above.
Choosing a particular target dimension is merely a matter of design choice according to cost, functional and manufacturing constraints.
As noted above, insuring a small dead volume (note that the dead volume is defined by dimensional choices, including — the case of Fink — the distance from the stem to the cock) is a known design goal, as discussed above and by Kitani at column 5, lines 45-48.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005mm, such that the dead volume is minimized as taught by Kitani, thus improving safety and reducing waste by minimizing space for contaminants and by reducing unutilized fluid volume.
Note, too that any small distance is broadly read as “approximately” 0.005mm (as is disclosed in the specification), as there is no recitation of how accurate such an approximation must be.

Regarding Claims 15, 17 and 19, when making and/or using the device of Fink (See Figs 1-10), one necessarily performs the step(s) of providing a cock (10 or 10’) with a body (12) defining a cock barrel (at 14) and comprising: a first stem (26) having a first port (at 32), a second stem (30) having a second port (at 40), and a side stem (28) having a side port (at 36), and a rotatable cock (14) disposed within the cock barrel (Fig 6), wherein: the cock places the first port (at 32) and second port (at 40) in fluid communication when the cock is in a first position (Fig 4), and the cock places the first port (at 32), second port (at 40), and side port (at 36) in fluid communication when the cock is in a second position (Fig 1)”.

Fink also discloses a valve (or “fluid transport device’, 36) attached to the side stem (28). Fink further teaches that an alternate type of valve (82/84; Figs 9-10, feature 86 is at least read as controlling fluid flow and does not include a needle) may be inserted (at stem 92) into the side stem (76) of the cock (10’) using a Luer-Lok (88).
Fink does not disclose a relatively shorter side stem length.
However, minimizing size is a common valve design goal that is notoriously well-known in the art. For example, one may wish to reduce the amount of materials required or reduce dead space, as discussed by Kitani at column 5, lines 45-48.
It would have been an obvious matter of design choice to modify Fink to have a shorter side stem length than standard, including that of 1/4 inch, since Applicant has not disclosed that having a shorter side stem solves any stated problem or is for any particular purpose other than the well-known design goals of minimizing dead space and size and it appears that the device would perform equally well with either design.
Furthermore, absent a teaching as to criticality that the side stem must be 1/4 inch, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Note that Applicant merely discusses that the side stem “may” be shorter (that is, there is no discussion of criticality), and even then only discusses an “approximate” length, which as discussed above (see “Response to Arguments”) is not clearly of a different size than standard. Furthermore, Applicant merely discusses well-known goals such as smaller size, which has an obvious result of reducing cost and improving versatility in some environments, and reducing dead space, which has an obvious result of minimizing stagnant fluid and space for contaminants, thus improving safety.  As stated above in the response to arguments, Mansour (9,375,561) in FIG. 1B shows the top portion of the body 60 creates a stem shorter than the others and attached to access port 16; Nelson (9,775,981) in FIG. 4A shows the third port 40 is shorter than the other ports 20/30; McCoy (8,833,394) in FIG. 7, 8 shows male portion 21 is shorter than ports 24 and 27; and Gleason (6,287,265) in FIG. 6 shows port 66 is shorter than elements 22 and 26.
Therefore, choosing a particular target length is merely a matter of design choice according to cost and design goals.
Alternatively, Kitani (at least at Fig 4) teaches forming a shorter side stem (13) of a medical valve in order to minimize dead space (col 5, Il 45-48).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink by shortening the side stem as taught by Kitani in order to yield the predictable result of minimizing dead space, thus improving safety and reducing waste by minimizing the amount of stagnant or unused material.
Note that Fink depicts a side stem that is approximately the same length as its other stems, while Kitani depicts a side stem that is approximately half the length of its other stems.
Regarding claim 17, Fink discloses the fluid transfer device is needless (embodiment of FIG. 9-10).
Regarding claim 19, Fink discloses the fluid transport device is a male Luer lock (88) (embodiment of FIG. 9-10).

Regarding Claims 18 and 20, Fink does not explicitly disclose a particular volume.
However, as noted above the internal volume, also known as “dead volume”, merely results from design choices according to cost, function and manufacturing constraints.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable dead volume according to design needs or constraints, including internal volumes of approximately 0.09 or 0.025 ml, such that stagnant areas and contaminants are minimized as discussed above.
Note, too that any small volume is broadly read as “approximately” 0.09 or 0.025ml(as is disclosed in the specification), as there is no recitation of how accurate such an approximation must be.

Regarding Claim 25, Fink as modified does not disclose a particular distance between the cock and stem.
However, this distance is merely a matter of simple design choice depending on the allowable dimensions that may be achieved according to design needs or constraints as discussed above.
Choosing a particular target dimension is merely a matter of design choice according to cost, functional and manufacturing constraints.
As noted above, insuring a small dead volume (note that the dead volume is defined by dimensional choices, including — the case of Fink — the distance from the stem to the cock) is a known design goal, as discussed above and by Kitani at column 5, lines 45-48.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to design the device of Fink with any given desired or acceptable distance resulting in a dead volume according to design needs or constraints, including a distance of approximately 0.005mm, such that the dead volume is minimized as taught by Kitani, thus improving safety and reducing waste by minimizing space for contaminants and by reducing unutilized fluid volume.
Note, too that any small distance is broadly read as “approximately” 0.005mm, as there is no recitation of how accurate such an approximation must be.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Kitani et al as applied to Claims 1, 8 and 15, above, and further in view of Mosler et al (US 9345640)
Regarding Claims 2, 9 and 16, Fink as modified by Kitani does not disclose/teach attachment using UV curable adhesive.
However, Fink does teach attachment using a Luer-Lok (88).
Mosler teaches (Col 14, ln 61-67) that a UV adhesive may be used in place of a Luer-Lok in a medical device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to simply substitute UV curable adhesive for the Luer-Lok connection of Fink, as taught by Mosler, for the purpose of using a known connecting means.

15. Claims 4, 7, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fink in view of Kitani et al as applied to Claims 1, 5, 8 and 15, above, and further in view of Spohn et al (US 9259527).
Regarding Claims 4, 7, 14 and 21, Fink discloses a plurality of valves (Fig 9). 
Fink does not discuss valve mounting.
However, Spohn teaches the use of a mounting plate (104) to mount plural medical valves (140) (FIG. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Fink in view of Kitani by employing a common mounting plate as taught by Spohn, for the purpose of improving reliability of the connections between the valves while also improving usability by insuring uniform presentation of valve handles to the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mansour (9,375,561), Nelson (9,775,981), McCoy (8,833,394), and Gleason (6,287,265) all disclose a stopcock with one shorter port than the others, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753